ROBB, Associate Justice.
Appeal from-a decision of the Patent Office in an interference proceeding sustaining the contention, of the party Matthes that the party Carley has no right to make the claims of the issue,, and awarding priority to Matthes.
The invention is simple and relates to wire clamps for supporting trolley wires. The-single count of the issue reads as follows:
“A wire clamp, ■ comprising a supporting-member, means to secure the member to a-, support or hanger, clamping means to engage and support a conductor and having a pivotal engagement with the supporting-member, a collar movable relatively to the-supporting member, and clamping means when rotated relatively thereto to move the-collar into and out of engagement with the clamping means to operate the clamping, means, means on the clamping means to engage the collar to prevent the disengagement of the clamping means, means interposed between the collar and supporting, member after assembly of the above parts to maintain-the parts against separation.”
After 'the patent to Matthes had issued, Carley filed an application for the reissue-of his patent No. 1,382,620, inserting in the reissue application the claim, of the issue. The Examiners in Chief and the Assistant Commissioner, in separate decisions, havesuecessively held that there was no basis in. the original patent to Carley for this claim. Both the specification and drawing of the reissue application materially differ from the-original specification and drawing. In other words, this clearly is an attempt through-, a reissue application to enlarge the original conception and disclosure, so as to include-the independent work of a later inventor. This may not be done. Chicago & N. W. R. Co. v. Sayles, 97 U. S. 554, 24 L. Ed. 1053; *719Cooper v. Downing, 45 App. D. C. 345; Moneyweight Scale Co. v. Toledo Computing Scale Co., 187 F. 826, 109 C. C. A. 586. It is not what a reissue applicant may claim to have invented, after seeing the work of a later inventor, but what he has described and disclosed in his original application. Schmidt v. Clark, 32 App. D. C. 290.
For the reasons fully stated by the Board and the Assistant Commissioner, we affirm the decision.
Affirmed.